DETAILED ACTION
	Claims 1-22 are present for examination.	
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Richard E. Gamache (Reg. No. 39,196) on 06/17/2021
The application has been amended as follows: 
In claim 5, line 1, where it says “The method of claim 1, wherein determining…” should be --The method of claim 4, wherein determining…--.
In claim 15, line 1, where it says “The apparatus of claim 11, wherein determining…” should be --The apparatus of claim 14, wherein determining…--.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 03/08/2021 are persuasive. 
No prior art or combination of prior art teaches or suggest dividing the multiple storage devices into a first group of storage devices and a second group of storage devices according to the data types, the data types comprising a first type of data for managing operations of the storage system and a second type of data to be used by users of the storage system; storing at least the first type of data in the first group of storage devices; storing the second type of data in the second group of storage devices; determining a first processing ability of the first group of storage devices based on at least the first type of data being stored in the first group of storage devices; and determining a second processing ability of the second group of storage devices based on the second type of data being stored in the second group of storage devices, each of the first processing ability and the second processing ability representing a respective processing ability to serve data access requests from users; and scheduling data distribution among the multiple storage devices on the basis of the first processing ability and the second processing ability as recited in claims 1, 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments

Applicant’s arguments, see pages 11-12, filed 03/08/2021, with respect to rejection of claims 10 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Applicant’s arguments, see pages 12-17, filed 03/08/2021, with respect to rejection of claims 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARACELIS RUIZ/
Primary Examiner, Art Unit 2139